DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 21 April 2022.
Claims 1, 4, 9-13, 17, and 19 have been amended and are hereby entered.
Claims 1-17, 19, 21-22 are currently pending and have been examined.
This action is made final. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-17, 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/100,094 in view of St. Ores et al (US Publication 20060224421A1) further in view of Francois (US Publication 20160147951A1). 
This is a provisional nonstatutory double patenting rejection.
Claim 1 recites substantially similar limitations to Claims 1 and 2 of application 16/100,094. The additional limitation pertaining to a patient sensor configured to obtain health measurements and provide the health measurements to a computing device are obvious over St Ores ([0038], [0041], [0043], [0044], [0045], [0050], [0094], [0110]) with the motivation of replacing biological sample collection with analyzed sensor data from the patient (St Ores [0045]). The additional limitations pertaining to receiving using a notification relay service from the second computing device, one or more messages comprising invitations to participate in a clinical trial, under its broadest reasonable interpretation involves inviting individuals to participate in a clinical trial via an email or text message is taught by Francois at [0041],[0042], with the motivation of inviting patients who match to a particular study (Francois [0042]). The additional limitation pertaining to receiving via the notification relay service, access to an operational database and a secure communication relay service, under its broadest reasonable interpretation, involves receiving access to a clinical trial database and secure communication which is taught by St Ores at [0079] with the motivation of collecting, storing and processing data gathered remotely from participating patients. 
Dependent Claims 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16 recite substantially similar limitations as Claims 2, 3, 4, 5, 6, 7, 9, 10, 11, 8, 12, 13/19, 14/19, and 19, respectively, as co-pending application 16/100,094. 
Claim 17 recites substantially similar limitations to Claim 16 of application 16/100,094.
Dependent claim 19 recites substantially the same limitations as corresponding claim 7 of application 16/100,094.  

Claim Objections
Claim 1 is objected to because of the following informality: lines 4-5 contain recitation of “…provide the health measurements via to a second computing device” (emphasis by Examiner).  For purposes of examination, the inclusion of “via” is assumed to be a typographical error and the claim is being interpreted as “and provide the health measurements to a second computing device”.  Please correct or explain on the record. 

  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-16) and process (claims 17-20) which are directed to a clinical trial operations system and method of using. (Step 1: Yes)  
These steps of Claims 1 and 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components of Claim 1, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for the “wherein the second computing device is configured to” language, receive a set of trial design selections configured to customize a clinical trial, under its broadest reasonable interpretation in the context of the claim, encompasses an individual obtaining trial design selections to customize a clinical trial.  Similarly, the limitation in response to receiving…trial design selections, automatically composing, building, and distributing the patient application that provides access to the clinical trial operations system for a patient participating in the clinical trial, a clinician application providing access to the clinical trial operations system for a clinician caring for the patient, and an investigator application providing access to the clinical trial operations system for an investigator handling research and analysis for the clinical trial, under its broadest reasonable interpretation, is a limitation that involves methods of organizing human activity in which an individual uses the trial design selections received in prior limitation to create an application that provides access for patient, clinician, and investigator.  The limitation in response to successful registration and enrollment by one or more of the patient application, the clinician application, or the investigator application, provide access to the operational database and a secure communication relay service for multi-media communications, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual interacting with a computer to provide access to a database and secure communication relay service for communications after a patient, clinician or investigator application has been successfully registered and enrolled.  But for recitation of “execute an autonomous data analytics framework configured to”, the limitation automatically recognize a pattern indicative of information abuse by a coordinator, clinician, or investigator, or indicative of insufficient observation recording by an investigator, or indicative of both, under its broadest reasonable interpretation in the context of the claim, is understood to be an individual looking at data to identify patterns that indicate information abuse or/or insufficient observation recording.   
Claim 17 contains limitations that are similar or substantially similar to those of Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 17.
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions to follow a set of instructions. In the instant claims, the abstract idea is directed to an individual following a set of instructions to customize a clinical trial per received specifications and grant access to a database and communication service to particular applications. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 3, reciting particular aspects of how an individual (patient or clinician) may self-register and complete enrollment for a clinical trial, send messages to other participants, invite other patient candidates and clinician candidates to join the trial, and communicate with other participants of the clinical trial using a computer, which are methods of organizing human activity but for recitation of generic computer components; claim 4, reciting particular aspects of tracking status of clinical trial enrollment, communicating with other trial participants, and  accessing/analyzing de-identified health information, which are methods of organizing human activity but for recitation of generic computer components; claim 5, reciting particular aspects of registering other participants, inviting candidates, tracking status of enrollment, and communicating with participants, which are methods of organizing human activity but for recitation of generic computer components; Claim 13, reciting particular aspects of examining a subset of sensor data, detecting a specific condition within the subset of data, and reporting the specific condition, which involves an individual monitoring data, determining when a condition has occurred, and reporting the condition) 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a first computing device configured to execute a patient application, the first computing device comprising…” (Claim 1); “one or more computational elements configured by instructions recorded on a non-transitory storage medium” (Claim 1); see applicant’s specification [0027]; see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a patient sensor that provides health measurements via a second computing device (Claim 1); receive, using a notification relay service and from the second computing device, one or more messages comprising invitations to participate in a clinical trial (Claim 1); receive, via the notification relay service, access to an operational database and a secure communication relay service (Claim 1); receive, using the notification relay service, an indication of registration and enrollment based on input to the first computing device (Claim 1 and 17) amount to mere data gathering; exposing via a coordinator portal a plurality of trial design services for designing a clinical trial protocol using an embedded factory system (Claims 1 and 17); expose, via a coordinator portal, a plurality of trial design services for designing a clinical trial protocol using an embedded application factory system (Claim 1 and 17); transmitting, using a notification relay service, the messages comprising invitations to participate in the clinical trial to the patient application (Claims 1 and 17); automatically provide a report of the pattern using the secure communication relay service (Claims 1 and 17) amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as: wherein the trial design services comprise visual language constructs including decision trees…wireframe tools…database schema construction tools… and a visual language…; wherein access to the operational database and the secure communication relay service are constrained by permissions established… and wherein the operational database is partitioned for security and includes trial data… (Claim 1 and 17), see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amounts to limitations consistent with the additional elements in the independent claims (such as claims 2-5,  additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 6-7, 13-16, 22 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8-12, 19, 21 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using sensors to provide health measurements via a computing device and receiving/sending data to/from the patient/clinician/coordinator applications through the trial operations service suite (Claim 1); receive one or more messages comprising invitations to participate in a clinical trial (claim 1); receive access to an operational database and a secure communication relay service (claim 1); transmit the messages comprising invitations to participate in the clinical trial to the patient application (Claims 1 and 17), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a patient sensor configured to obtain health measurements and provide the health measurements to a computing device was considered to be data gathering. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. As evidenced by the prior art of record, patient sensor that obtains health measurements and provides to a computing device is a well-understood, routine, and conventional element in the field of computerized healthcare (see Roy reference at Para [0163], [0178]; see Joao reference at Para. [0049]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3 and 5, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, registering for a trial, inviting other candidates to join the trial, communicating with other participants, e.g., receiving or transmitting data over a network, and claims 9-12, accessing the trial operations service suite over the Internet, Symantec, MPEP 2106.05(d)(II)(i); Claim 4, record analysis results and observations in electronic lab notebook, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 2-16, 19, 21-22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-17, 19, 21-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Response to Applicant’s Remarks/Arguments
Please note:  References to pages of Applicant’s Remarks/Arguments are to page numbers as printed. 
Claim Objections
	The prior claim objection pertaining to unclear indentations and placement of the word “and” is withdrawn in view of Applicant’s amendments.  The prior claim objection pertaining to the typographical error containing the phrase “via to” is maintained as it remains in lines 4-5.  

112 Rejections
	The 112(a) and 112(b) rejections detailed in NFOA are withdrawn in view of Applicant’s amendments to the claims.  

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. 
	At bottom of page 10, Applicant cites to various features of the claimed invention, asserting they cannot be performed by a human and thus cannot be characterized as human activity.  See above 101 section which details how the various elements are categorized into methods of organizing human activity and additional elements. For example, the patient sensor for obtaining health measurements has been identified as an additional element and is outside of the abstract idea. Regarding the amended limitations cited on page 11, see 101 section above which addresses these limitations and explains how they have been categorized in the 101 analysis.  
	Regarding arguments starting on page 11 that any recited abstract idea is integrated into a practical application, Examiner respectfully disagrees.  Applicant asserts that to the extent that the claims are directed to any judicial exception, such a judicial exception is integrated into a practical application, and asserts that that claims share substantial similarities to the claims of DDR Holdings, which were found to involve significantly more than the abstract idea.  Applicant states, “For example, in DDR Holdings, the involved claims were found to be patent eligible
because they were necessarily rooted in computer technology in order to overcome a problem
specifically arising in that computer technology” and cites the features of the DDR claims.  At bottom of page 12, Applicant argues, “Like the claims in DDR Holdings, the claimed invention utilizes unconventional techniques to solve problems rooted in prior art systems”.  Examiner respectfully disagrees that the instant claims are analogous to DDR.  DDR disclosed problems with computer technology pertaining to advertisements on an affiliate website luring visitor traffic away from the affiliate, and the claims provided a solution with a clear nexus to the problem described by the specification.  Further, in DDR, the claims were directed to a method which solved a known problem by changing the way the computer operates.  In the instant application, the specification does not appear to disclose any technological problems associated with absence of data and data security problems stemming from information abuse by professionals, and the claims do not appear to change the way the computer system is operating to provide an improvement to a problem described in the specification. As the claims only recite “automatically provide a report of the pattern using the secure communication relay service”, no practical application is observed, as the broadest reasonable interpretation of this is outputting information to a display, which amounts to insignificant extra-solution activity.   
	Additionally, regarding Applicant’s assertion that any alleged judicial exception is integrated into a practical application, Examiner notes MPEP 2106.05(a)(I), which states “the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. In the instant case, the claim is not actually directed to the improvement of computer capabilities, but rather uses computers and software as a tool for designing and establishing a clinical trial.  
	For the above reasons, the 101 rejection is maintained.  


	
Conclusion                                                                                                                                                                                                   
                                                                                                                                                                                            	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619